Citation Nr: 1034084	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. §  1151 for the cause of the Veteran's death.

3.  Entitlement to Dependent's Educational Assistance (DEA) under 
the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to June 
1971.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appellant requested a hearing at the RO before a Veterans Law 
Judge.  The appellant failed to report for the scheduled hearing, 
and has not requested rescheduling of the hearing.   As such, her 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

In August 2009, the Board remanded this appeal with instructions 
as to specific additional evidentiary development.  It has since 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2005.  The death 
certificate identified the immediate cause of death as cirrhosis 
with hepatic failure due to or as a consequence of ethanol use.  
Other significant conditions contributing to death were anemia, 
and gastrointestinal bleeding.  

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability.  

3.  The preponderance of the competent evidence of record is 
against a finding that any primary or contributory cause of death 
was incurred in or otherwise related to the Veteran's active 
military service.

4.  The cause of the Veteran's death was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.

5.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, nor 
did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2009).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's 
death have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.361 (2009).

2.  Entitlement to DEA benefits under the provisions of Chapter 
35, Title 38, United States Code must be denied by operation of 
law. 38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in October 2005, September 2007, and 
November 2009 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA provided 
adequate notice of how disability ratings and effective dates are 
assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 
(2006).

In the instant case, the record shows that the appellant was 
informed of the information and evidence necessary to 
substantiate a claim for DIC benefits.  The appellant was also 
advised of the types of evidence VA would assist her in obtaining 
as well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).   The Board 
however notes that the Veteran was not service connected for any 
disorder during his lifetime, and may therefore proceed with the 
issuance of a final decision in this case.  

Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  Relevant VA treatment records have been 
obtained, and the claimant has submitted, or VA has obtained on 
her behalf, relevant private treatment records.  The appellant 
was afforded an opportunity to supplement the record with 
additional private treatment records, but she has not responded 
to VA requests.  The appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim and 
the claim was readjudicated in a January 2010 supplemental 
statement of the case.  The evidence of record, to include that 
discussed above, rebuts any suggestion that VA's efforts to 
provide notice prejudiced the appellant.  In sum, there is no 
evidence of any VA error in notifying or assisting the appellant 
that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by appellant or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection for the Cause of Death

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The cause of a Veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  This question will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).   For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

A certificate of death on file shows that the Veteran died on 
September [redacted], 2005 in St. Francis Hospital, Charleston, West 
Virginia.  The death certificate indicates that the immediate 
cause of death was cirrhosis with hepatic failure due to or as a 
consequence of ethanol use.  Other significant conditions 
contributing to death were anemia, and gastrointestinal bleeding.  
An autopsy was not performed.  During the Veteran's lifetime, 
service connection was not in effect for any disabilities.  

Service medical records fail to indicate the presence of any 
liver disease or dysfunction, nor were gastrointestinal problems 
or diagnoses reported.  There was no indication of anemia in 
service.  There is no evidence or allegation of continual 
symptoms or problems with the liver or gastrointestinal system 
from since service.  Moreover, VA has previously adjudicated the 
question of service connection for liver disease, and found that 
entitlement was not established.  This decision was not appealed 
and is final.  Similarly, service connection for penile cancer, 
alleged to be a contributing cause of death by the appellant, has 
been specifically found to be unrelated to service.  It has also 
not been indicated to have played any role in the Veteran's 
death, as it was not listed on the death certificate and was 
effectively treated through surgery a year prior to death.

No identified primary or contributory cause of death has been 
related to service.  There is simply no competent evidence of 
record relating any identified condition to service.  While the 
appellant has expressed her belief and opinion that the 
conditions which caused or contributed to death were related to 
service, she, as a layperson, is not competent to express an 
opinion on a matter where specialized knowledge or training is 
required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The lay opinion 
here is not based on something readily observable through the 
five senses, such as witnessing an explosion or seeing excessive 
bleeding.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for the cause of the 
Veteran's death is not warranted.

III.  38 U.S.C.A. § 1151

The appellant alleges, in essence, that the Veteran's death was 
due to a failure by the VA to diagnose cancer of the penis.  
Specifically, she alleges that the Veteran received VA medical 
treatment at the VA Clinic in Charleston, West Virginia when he 
had problems with his urinary tract and the physician erroneously 
diagnosed him with a yeast infection.  According to the 
appellant, the problem continued and he was eventually diagnosed 
with squamous cell carcinoma, which affected his penis and 
urinary tract and resulted in a partial penectomy.   In essence 
she has alleged that VA misdiagnosed the Veteran's penile cancer 
as a yeast infection, and that as a result the cancer had time to 
spread resulting in a partial penectomy and eventually his death.  
She alleged that the death certificate was wrong because it did 
not link the cancer to his death.

The appellant's allegations were previously addressed in the 
August 2009 Board decision in the context of a claim for accrued 
benefits based on 38 U.S.C.A. § 1151.  As accrued benefits claims 
may consider only evidence in the record at the time of death, 
the issue could be resolved.  The appellant was invited, and 
permitted, to add to the evidentiary record in connection with 
her own claim for death benefits under 38 U.S.C.A. § 1151.  She 
has declined to do so.

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying death as caused by improper VA treatment.  For 
purposes of this section, a death is a qualifying death if it was 
not the result of the Veteran's willful misconduct and the death 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility, if the death was caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing care or (B) an 
event which is not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.358, 3.361.

The provisions of 38 C.F.R. § 3.358 state that where it is 
determined that there is death resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation will 
be payable for such death.  Compensation is not payable for the 
necessary consequences of medical or surgical treatment properly 
administered with the express or implied consent of the Veteran.  
38 C.F.R. § 3.358(c)(3).  "Necessary consequences" are those that 
are certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
death.  Merely showing that a Veteran received care or treatment 
and that the Veteran has died does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's death, it must be 
shown that the hospital care or medical or surgical treatment 
caused the Veteran's death; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care or medical or 
surgical treatment without the Veteran's informed consent. 
Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's death was an event not 
reasonably foreseeable is in each claim to be determined based on 
what a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. § 
17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran sought VA treatment in March 2002.  At that time, the 
Veteran complained about his right shoulder, constipation, and 
blood in stools.  An examination was performed and the 
physician's assessment noted candida on penis, gastrointestinal 
bleed, allergic rhinitis, hypertension, asthma, constipation, and 
alcohol abuse. The Veteran was told to return to the clinic in 
six months.  VA treatment records through November 2002 show no 
further complaints related to the penis or urinary tract, and no 
findings of continued yeast infection.  The Veteran sought no VA 
treatment after November 2002.

Two years later, in March 2004, one of the Veteran's private 
physicians suspected cancer.  Dr. BS noted that at a June 2003 
private hospitalization, a complete physical examination was 
conducted, and at that time the Veteran had no specific issues 
related to his penis or urinary tract.  The Veteran stated that 
"in the last three to four months" (from approximately February 
2003), he had difficulty pulling back his foreskin, and he 
experienced pain and discomfort.  A growth was detected on the 
foreskin, and a biopsy showed squamous cell carcinoma.  A partial 
penectomy was performed.

The evidence of record is against a finding that VA failed to 
timely diagnose or properly treat a disease or injury, causing 
the continuance or natural progress of the disease or injury.  It 
is not shown that the Veteran had cancer of the penis in 2002.  
The first showing of cancer is in 2004, and there is no medical 
evidence indicating that VA misdiagnosed cancer as candida on the 
penis.  VA treatment records following the initial March 2002 
complaints indicate no further problems or even continued 
infection.  Private medical records corroborate this, relating 
that the Veteran noted problems only a year or so after his VA 
treatment.  There is no evidence showing any relationship between 
the diagnosed candida infection and the later development of 
cancer, nor does the evidence of record support a finding that VA 
erred in its diagnosis, leading to a failure to arrest the 
natural progression of any cancer.  The Board finds that absent a 
showing of VA fault the claim must be denied.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the appellant and her 
respective representative; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated above, 
the claim turns on the medical matter of whether VA misdiagnosed 
cancer of the penis in March 2002, a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As none of the individuals above are 
shown to be other than laypersons without the appropriate medical 
training and expertise, they are not competent to render a 
probative (persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  As with the 
cause of death, diagnosis of a condition dependent on laboratory 
tests or specialized knowledge is beyond the ken of the 
layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Hence, the lay assertions in this regard have no 
probative value.

IV.  Education Benefits under 38 U.S.C. Chapter 35

Dependents' Educational Assistance (DEA) allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a Veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the Veteran: (1) was 
discharged from service under conditions other than dishonorable 
or died in service; and (2) has a permanent total service-
connected disability; or (3) a permanent total service-connected 
disability was in existence at the date of the Veteran's death; 
or (4) died as a result of a service-connected disability; or (if 
a serviceperson) (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, has 
been listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly detained 
or interned in line of duty by a foreign Government or power.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

At the time of the Veteran's death, service connection had not 
been established for any disability.  He was not, therefore, 
rated permanently and totally disabled at the time of his death.  
Further, the Board has determined, as discussed above, that a 
service connected disability did not cause or contribute to the 
Veteran's death.

Therefore, the Board finds that under these circumstances, the 
appellant does not meet the basic eligibility requirements for 
entitlement to Chapter 35 Dependents' Educational Assistance, and 
her claim, therefore, must be denied. See Sabonis, 6 Vet. App. at 
430.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits for the cause of the Veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.

Dependents' Educational Assistance benefits under the provisions 
of Chapter 35, Title 38, United States Code is denied.



____________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


